Citation Nr: 9933937	
Decision Date: 12/03/99    Archive Date: 12/10/99

DOCKET NO.  98-09 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been received to reopen 
for a claim for service connection of a lumbar spine 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. L. Bunch, Associate Counsel


INTRODUCTION

The veteran had active military duty from August 1954 to 
September 1957.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 1997 rating decision by the St. 
Petersburg, Florida, regional office (RO) of the Department 
of Veterans' Affairs (VA) denied that new and material 
evidence had been received to reopen a claim for a lumbar 
spine disability.  

In August 1995 the RO denied service connection for a lumbar 
spine disability.  The veteran was notified of that decision 
and of his appellate rights.  He did not appeal that rating 
decision.  

In November 1998 the Board remanded the veteran's claim to 
the RO to obtain additional records.  The RO has correctly 
complied with the Board's remand.


FINDINGS OF FACT

1.  In August 1995 the RO denied the veteran's claim for 
entitlement to service connection for a lumbar spine 
disability.  The veteran did not appeal this decision.

2.  The evidence received subsequent to the unappealed August 
1995 rating decision is new and material and is so 
significant that it must be considered to fairly decide the 
merits of the claim.


CONCLUSION OF LAW

1.  The August 1995 rating decision of the RO, which denied 
entitlement to service connection for a back disability, is 
final.  38 U.S.C.A. § 7105 (West 1991).

2.  The evidence received subsequent to the August 1995 
rating decision, in which service connection for low back 
disorder was denied, is new and material, and serves to 
reopen the appellant's claim.  38 U.S.C.A. § 5108, (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in [the] line of duty. 38 U.S.C.A. § 1110 (West 1991).  
Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1998).

The evidence of record at the time of the August 1995 rating 
action may be briefly summarized.  The service medical 
records have not been furnished by the appropriate service 
department and apparently were destroyed in a fire at the 
National Personnel Records Center.  The evidence on record at 
the time of the August 1995 rating decision consisted of 
statements from the veteran's wife and mother concerning his 
back disorder. 

In August 1995 the RO denied service connection for lumbar 
spine disability.  At that time it was determined that there 
was no medical evidence to show a chronic back disability 
during service or to the present date.  The veteran was 
notified of that decision and of his appellate rights.   He 
did not appeal the decision.  Accordingly, the August 1995 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  However, 
the veteran may reopen his claim by the submission of new and 
material evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 1991); 
38 C.F.R. § 3.156(a) (1998).  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998); 38 C.F.R. § 3.156 (1998).  The 
evidence received subsequent to the last final decision is 
presumed credible for the purposes of reopening the 
appellant's claim unless it is inherently false or untrue, or 
it is beyond the competence of the person making the 
assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1995); 
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  See also 
Robinette v. Brown, 8 Vet. App. 69, 75-76 (1995).  

The evidence received since the August 1995 decision includes 
private and VA medical records dated from 1985 to 1997 
showing treatment for a low back disorder.  VA medical 
reports dated in 1996 and 1997 show diagnoses of discogenic 
disease and spinal stenosis.

A January 1998 letter from a fellow veteran is to the effect 
that they were both on the same tour in the fall months of 
1955.  The letter details how the veteran sustained an injury 
to his back as a result of a fall while working on an 
antenna.  The incident stood out in the attesting veteran's 
mind since it was quite difficult to retrieve the veteran 
from the antenna.  There were no doctors, and the injured 
veteran was treated by two medics and driven by jeep to a 
nearby civilian medical facility.  The attesting veteran 
states that he cannot remember the exact date of the incident 
but that it was approximately six months before his discharge 
in February 1956.  

To summarize, the January 1998 letter by the attesting 
veteran giving explicit details as to the nature and 
circumstances of the injury and treatment received by the 
veteran.  The medical evidence clinically confirms for the 
first time the presence of a low back disability.  The Board 
finds that this evidence to be new and probative as to the 
issue.  Accordingly, it is the Board's judgment that new and 
material evidence has been submitted and the claim is 
reopened.


ORDER

New and material evidence having been received, the 
appellant's claim for service connection for a lumbar spine 
disability has been reopened.


REMAND

As previously indicated, the Board has determined that new 
and material evidence has been received with regard to the 
veteran's claim for service connection for a lumbar spine 
disability, and that claim has accordingly been reopened.  In 
Elkins v. West, 12 Vet. App. 209 (1999), the Court held that 
that in making a determination as to whether new and material 
evidence has been submitted to reopened a previously denied 
final decision, a three step process is required.  It must 
first be determined whether new and material evidence has 
been submitted.  If new and material evidence has been 
submitted, then the Secretary must determine whether, the 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  If the claim is well grounded, the merits of 
the claim will be evaluated after the duty to assist under 38 
U.S.C.A. § 5107(b) (West1991) has been fulfilled.  See 
Bernard v. Brown, 4 Vet. App. 498 (1995).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in a case such as this, the Board has a 
heightened duty to explain its findings and conclusions and 
to consider the benefit of the doubt rule.  O'Hare v. 
Derwinski, 1 Vet.App. 365, 367 (1991).

A claim for service connection is well-grounded if three 
criteria are met: (1) there is competent medical evidence of 
a current disability/medical diagnosis; (2) there is 
competent lay or medical evidence that a disease or injury 
was incurred in service or aggravated by military service; 
and (3) there is competent medical evidence of a nexus, or of 
a causal relationship between the inservice 
incurrence/aggravation and the current disability.  See 
Caluza v. Brown. 7 Vet. App. 498 (1995).

Accordingly, in order to ensure the veteran's right of due 
process, the case is REMANDED to the RO for the following 
development:

1.  The RO should inform the veteran of 
the type of evidence needed to establish 
a well-grounded claim for service 
connection for his back condition.  Such 
evidence would include a medical opinion 
which related his current back disorder 
to the injury which occurred during 
service. 

2.  The RO should readjudicate the issue 
in appellate status, to include 
consideration of Elkins v. West, 12 Vet. 
App. 209 (1999).

If the benefit sought are not granted, a Supplemental 
Statement of the Case should be issued to the veteran and his 
representative and they should be provided an opportunity to 
respond.  The claims folder should then be returned to the 
Board for further review, as appropriate.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters that the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes). In 
addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals







